Citation Nr: 1039754	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks a compensable evaluation for his hearing loss 
disability.

A VA audiological examination was conducted in January 2005, in 
conjunction with the Veteran's claim for service connection for 
bilateral hearing loss.  Diagnostic testing resulted in the 
following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

5
15
30
45

Left

5
15
65
60


Speech discrimination scores were 96 percent bilaterally.  The 
examiner did not describe the effect of the Veteran's hearing 
loss disability on his daily functioning.  The Board notes that 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The VA examiner did not describe such 
effects in her report.  Moreover, there is no evidence in the 
file, to include the Veteran's own statements and the private 
examination report, which sufficiently discusses these effects.  

Service connection for bilateral hearing loss was granted in a 
March 2005 rating decision.  Subsequently, the Veteran submitted 
the report of private audiological testing completed in October 
2005.  Those results reflect the following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

5
20
25
40

Left

0
20
60
65


While speech audiometry was conducted, it is unclear whether this 
testing used the Maryland CNC word list.  As such, it cannot be 
utilized to evaluate the Veteran's hearing loss under VA 
standards.  However, the speech discrimination scores were 76 
percent for the right ear and 84 percent for the left, which 
conflicts with the findings of the VA examiner in January 2005.  
This raises the question of whether the Veteran's hearing loss 
disability is worse than reported by the January 2005 
examination, and such conflict should be addressed.

Finally, the Board notes that, in his January 2007 substantive 
appeal, the Veteran stated that he had been issued his first set 
of hearing aids by VA.  He also indicated that he had undergone a 
hearing test in July 2006.  The most recent VA treatment records 
associated with the file date to the January 2005 audiological 
evaluation.  Therefore, the Board concludes that updated VA 
treatment records should be sought.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment and 
evaluation from all health care providers, 
VA and private, who may possess additional 
records pertinent to hearing loss 
disability.  With any necessary 
authorization from the Veteran, obtain and 
associate with the claims file any medical 
records identified by the Veteran that have 
not been secured previously.  Specifically, 
records of audiological treatment and 
evaluation that the Veteran received at the 
Dayton VA Medical Center since January 2005 
should be obtained.

If attempts to obtain any sufficiently 
identified records are unsuccessful, inform 
the Veteran and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Schedule the Veteran for VA 
audiological examination to determine the 
current severity of his hearing loss 
disability.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed (including 
audiological testing), and the results 
reported in detail.  The claims file and a 
copy of this remand should be provided to 
the examiner for review.  The examiner 
should elicit a complete history from the 
Veteran.  

The examiner should specifically describe 
the effect of the Veteran's hearing loss 
disability on his occupational functioning 
and daily activities.  The examiner should 
also discuss any conflict between the 
January 2005 VA evaluation and that 
performed privately in October 2005.

Complete rationale for all opinions 
expressed should be included in the 
examination report.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


